Case 2:18-cv-00466-DBB-JCB Document 52 Filed 11/19/20 PageID.323 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    ANTHONY BRIAN HAWKINS,                                 MEMORANDUM DECISION AND
                                                           ORDER:
                             Plaintiff,                      • MODIFYING AND ADOPTING
                                                               [43] REPORT AND
    v.                                                         RECOMMENDATION; and
                                                             • DENYING [48] MOTION TO
    ADAM F. GHIZ, et al.,                                      WITHDRAW NO. [29] MOTION
                                                               FOR LEAVE TO FILE SECOND
                             Defendant.                        AMENDED COMPLAINT

                                                           Case No. 2:18-cv-00466-DBB-JCB

                                                           District Judge David Barlow

                                                           Magistrate Judge Jared C. Bennett.


            The Report and Recommendation 1 issued by United States Magistrate Judge Jared C.

Bennett on August 21, 2020 recommends that Plaintiff’s federal claims in this action be

dismissed with prejudice, state law claims in this action be dismissed without prejudice, and that

Plaintiff’s October 29, 2019 motion for leave to file a second amended complaint be denied. 2

            The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P.

72. 3 Plaintiff requested an extension of time until October 10, 2020 to file any objection. 4 That

request was granted. 5


1
    Report and Recommendation, ECF No. 43, filed August 21, 2020.
2
    Id. at 19.
3
    Id.
4
    Motion for Extension of Time, ECF No. 45, filed September 8, 2020.
5
    Order Granting Motion for Extension of Time, ECF No. 46, filed September 10, 2020.
Case 2:18-cv-00466-DBB-JCB Document 52 Filed 11/19/20 PageID.324 Page 2 of 3




           However, before the end of the objection period Plaintiff filed a motion to withdraw his

motion for leave to file a second amendment complaint (Motion to Withdraw) 6 and then filed a

new motion for leave to file a second amendment complaint. 7 Plaintiff then filed an untimely

objection after the expiration of the time he requested. 8

           Because no party filed a timely written objection to the Report and Recommendation by

the specified deadline requested by the Plaintiff, and because the analysis and conclusions of the

Magistrate Judge are sound, the Report and Recommendation of Magistrate Judge Bennett is

adopted with the following modifications: because Magistrate Judge Bennett did not have that

motion for leave to file before him, the court does not adopt the futility analysis contained in the

August 21, 2020 Report and Recommendation and is dismissing Plaintiff’s federal claims

without prejudice, rather than with prejudice. The court requests that Magistrate Judge Bennett

review Plaintiff’s newly filed motion for leave to file second amended complaint 9 and, in

accordance with 28 U.S.C. §636 (b)(1)(B), issue a report and recommendation on whether that

motion should be granted or denied.

           Plaintiff’s Motion to Withdraw will not be considered and will be denied. The Magistrate

Judge issued a Report and Recommendation for consideration by this court that focused

specifically on the motion to amend that Plaintiff seeks to withdraw. Federal statute and rule

specify that Plaintiff’s permitted course of action is to timely object to that Report and

Recommendation, 10 not seek to avoid the operation of that Report and Recommendation or


6
 Motion to Withdraw Motion for Leave to File Second Amended Complaint, ECF No. 48, filed September 25,
2020.
7
    Motion for Leave to File Second Amended Complaint, ECF No. 49, filed September 25, 2020.
8
    Objection to Report and Recommendation, ECF No. 50, filed October 14, 2020.
9
    Motion for Leave to File Second Amended Complaint, ECF No. 49, filed September 25, 2020.
10
     See 28 U.S.C. § 636 and Fed. R. Civ. P. 72



                                                                                                         2
Case 2:18-cv-00466-DBB-JCB Document 52 Filed 11/19/20 PageID.325 Page 3 of 3




subsequent court order by seeking to withdraw the motion that was the subject of the Magistrate

Judge’s Report and Recommendation.

                                                   ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 11 is ADOPTED AS

MODIFIED. Plaintiff’s federal claims in this action are DISMISSED WITHOUT PREJUDICE,

Plaintiff’s state law claims in this action are DISMISSED WITHOUT PREJUDICE, and

Plaintiff’s motion for leave to file a second amended complaint dated October 29, 2019 IS

DENIED.

           IT IS FURTHER ORDERED that Plaintiff’s motion to withdraw his motion for leave to

file a second amendment complaint 12 is also DENIED.

           Signed November 19, 2020.

                                                    BY THE COURT


                                                    ________________________________________
                                                    David Barlow
                                                    United States District Judge




11
     Report and Recommendation, ECF No. 43, filed August 21, 2020.
12
  Motion to Withdraw Motion for Leave to File Second Amended Complaint, ECF No. 48, filed September 25,
2020.



                                                                                                          3
